COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 DALLAS EUROPEAN AUTO, L.L.C.,                  §
                                                               No. 08-12-00336-CV
                                Appellant,      §
                                                                  Appeal from the
 v.                                             §
                                                              County Court at Law #1
 HAMID MASSOUDI D/B/A SPORT                     §
 MOTOR CARS,                                                  of Collin County, Texas
                                                §
                                Appellee.                      (TC#001-01761-2011)
                                                §

                                  MEMORANDUM OPINION

       Appellant, Dallas European Auto, LLC, and Appellee, Hamid Massoudi d/b/a Sport Motor

Cars, have jointly moved to dismiss this appeal. As permitted by the Rules of Appellate

Procedure, an appeal may be dismissed “[i]n accordance with an agreement signed by the parties

or their attorneys . . . .” TEX.R.APP.P. 42.1(a)(2). Because Appellant and Appellee have

complied with the requirements of Rule 42.1, we grant the motion to dismiss and dismiss the

appeal. While the motion itself does not set out an arrangement regarding costs, the proposed

order attached to the motion does. Construing this pleading liberally each party will be taxed

their own costs. See TEX.R.APP.P. 42.1(d)(absent agreement of the parties, the court will tax

costs against the appellant).


February 27, 2013
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.